DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571).
Regarding claim 1, Kluft teaches a mattress, comprising: a first layer comprising a plurality of coils (Figure 2; 156); a second layer (Figure 2; 102) over at least a portion of the first layer, the second layer comprising a foam (Column 4; lines 56-60), a cushioning element (Figure 2; 104) over at least a portion of the second layer. Kluft does not teach the cushioning element is elastomeric and adhered to the second layer. Rancourt teaches the cushioning element is an elastomeric cushioning element (Figure 5,14and Column 6; lines 50-67) and adhered to the second layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16 (the stabilization layer) and adhere through the bleeding to 12, equivalent to the second layer in Kluft). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 
Regarding claim 2, Kluft teaches the plurality of coils comprises a plurality of individually wrapped coils (Figure 2; 156, shows pockets around the coils).
Regarding claim 3, Rancourt teaches an outer covering encasing the first layer, the second layer, and the elastomeric cushioning element (Column 4; lines 19-25). It would have been obvious to one of ordinary skill in the art at the time of invention to include an outer covering as in Rancourt in order to protect the internal components and hold them securely together.
Regarding claim 4, Kluft teaches one or more side panels extending around outer perimeters of the first layer and the second layer (Figure 2; the padding side panel between 58 and 60).
Regarding claim 5, Rancourt teaches an outer covering encasing the first layer, the one or more side panels, the second layer, and the elastomeric cushioning element (Column 4; lines 19-25, teaches an outer covering over all layers). It would have been obvious to one of ordinary skill in the art at the time of invention to include an outer covering as in Rancourt in order to protect the internal components and hold them securely together.
Regarding claim 6, Kluft teaches the second layer comprises a polyurethane foam (Column 4; lines 56-60).
Regarding claim 8, Kluft teaches a mattress, comprising: a coil layer comprising an array of coils (Figure 2; 156); a foam layer (Figure 2; 102) (Column 4; lines 56-60) over the coil layer, the foam layer including a lower surface oriented toward the coil layer and an upper surface oriented away from the coil layer; a cushion layer (Figure 2; 104) over the upper layer, the cushion layer including a lower surface oriented toward the foam layer and an upper surface 
Regarding claim 9, Kluft teaches the array of coils comprises individually wrapped coils (Figure 2; 156, shows pockets around the coils).
Regarding claim 17, Kluft does not specifically teach the foam layer has a thickness of about 0.5 inch to about 1 inch. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam layer’s thickness in order to provide more comfort to a user depending on user specific preferences such as firmness versus softness, and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) further in view of McCann (US Patent Application Publication 20050223667)
Regarding claim 7, Kluft and Rancourt do not teach the elastomeric cushioning element comprises a grid of interconnected walls defining hollow buckling columns. McCann teaches the at least one elastomeric cushioning element comprises interconnected buckling walls (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to modify .
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) further in view of An (US Patent 7757322).
Regarding claim 10, Kluft teaches a first bag for each coil (Figure 1; 80, 84). Kluft does not teach the first bag is polypropylene and the first polypropylene bag is disposed within a second polypropylene bag. An teaches a first bag for a coil with a second bag around the first bag (Figure 20, the pockets are individually disposed within a foam casing). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the springs of Kluft to be within two bags in order to provide additional firmness as desired to the springs, as well as to protect them from outside dirt and liquid. it would have been obvious to one of ordinary skill in the art at the time of invention to modify the pockets of Kluft and An to be polypropylene bags in order to provide a tough, chemically resistant layer of protection to the springs and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ416 (CCPA 1960).
Regarding claim 11, Kluft teaches a base layer beneath the coil layer (Figure 2; 60 (the portion under the springs 156)).
Regarding claim 12, Kluft teaches at least one side panel surrounding an outer periphery of the coil layer (Figure 2; the padding side panel between 58 and 60).
Regarding claim 13, Kluft teaches the base layer, the at least one side panel, and the foam layer encase the coil layer, dampening sound from the coil layer (Figure 2; the base, side, and layer 102, all being cushioning materials like foam, would necessarily dampen sound from the coil layer).
Regarding claim 14, Rancourt teaches a cover over the base layer, the coil layer, the foam layer, the at least one side panel, and the elastomer layer (Column 4; lines 19-25, teaches an outer covering over all layers). It would have been obvious to one of ordinary skill in the art at the time of invention to include an outer covering as in Rancourt in order to protect the internal components and hold them securely together.
Regarding claim 15, Kluft does not specifically teach a maximum sound level of about 45 decibels. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning material’s properties (such as specific type of foam/cushioning, density, thickness, etc.) to allow a maximum sound level of 40 or 45 decibels in order to reduce irritation to the user from the squeaking of the springs, and because doing so is simply optimization and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 16, Kluft does not specifically teach a maximum sound level of about 40 decibels. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning material’s properties (such as specific type of foam/cushioning, density, thickness, etc.) to allow a maximum sound level of 40 or 45 decibels in order to reduce irritation to the user from the squeaking of the springs, and because doing so is simply optimization and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Claims 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) further in view of Cremer (US Patent 4685727).
Regarding claim 18, Kluft and Rancourt do not specifically teach the upper surface of the foam layer is porous to enable the elastomer layer to adhere to the upper surface of the foam 
Regarding claim 22, Kluft and Rancourt do not specifically teach the lower surface of the foam layer is porous to enable the foam layer to adhere to the coil layer. Cremer teaches the lower surface of the foam layer is porous to enable the foam layer to adhere to the coil layer (Column 2; lines 55-65 discuss that an open pore foam material is good for connecting with another material by gluing). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the foam of Kluft to be porous because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) in view of Cremer (US Patent 4685727) further in view of Mossbeck (US Patent Application Publication 20140373281).
Regarding claim 19, Rancourt teaches the elastomer layer includes a stabilization fabric at lower surface (Column 6; lines 50-67, layer 16 is the stabilization layer equivalent). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the cushioning layer 106 of Kluft to be elastomeric as in Rancourt in order to increase user comfort according to user preference by including resiliency in the mattress, and it would have been obvious to include a stabilization layer to prevent sliding and movement of the elastomeric 
Regarding claim 20, Rancourt teaches an elastomeric material of the elastomer layer secures the stabilization fabric in place at the lower surface (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16). Rancourt does not teach the stabilization fabric is scrim. Mossbeck teaches using scrim as a stabilization layer in a mattress (Figure 1b; 21 and Paragraph 66). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stabilization layer of Kluft and Rancourt to be scrim as in Mossbeck because doing so would simply be a change of material and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 21, Rancourt teaches the stabilization fabric enables the elastomer layer to adhere to the upper surface of the foam layer (Column 6; lines 50-67 describe the elastomeric layer 14 seeping onto 12 over a thickness, thus meaning the silicone would bleed entirely through 16). Rancourt does not teach the stabilization fabric is scrim. Mossbeck teaches using scrim as a stabilization layer in a mattress (Figure 1b; 21 and Paragraph 66). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the stabilization layer of Kluft and Rancourt to be scrim as in Mossbeck because doing so would .
Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluft (US Patent 7640611) in view of Rancourt (US Patent 9032571) further in view of Luck (US Patent 5107558).
Regarding claim 23, Kluft and Rancourt do not teach the elastomer layer is superimposed with a central location of the foam layer but not with peripheral portions of the foam layer. Luck teaches the elastomer layer (Figure 1; 7 and Column 5, lines 59-62) is superimposed with a central location of the foam layer (Figure 1; 14a) but not with peripheral portions of the foam layer (Figure 1; 15). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layers of Kluft and Rancourt to be superimposed in the manner of Luck in order to “to provide a mattress which can be used to speed up the recovery of patients, to provide optimum comforts for all parts of the body of an occupant, which assists an attendant or a physician in carrying out various therapeutic treatments, which reduces the likelihood of bed sores, and which reduces the likelihood of other illnesses and/or infirmities as a consequence of prolonged occupancy” (Luck Column 2; lines 16-21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673          
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021